UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                        HERRING, CAMPANELLA, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                    Sergeant ROBERT S. CHIARAVALLOTTI
                          United States Army, Appellant

                                   ARMY 20130166

                Headquarters, I Corps and Joint Base Lewis-McChord
                          Stefan R. Wolfe, Military Judge
                 Colonel William R. Martin, Staff Judge Advocate

For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Captain Brian
J. Sullivan (on brief); Captain Brian J. Sullivan, JA; Mr. C. Ed Massey, Esquire (on
supplemental brief); Captain J. David Hammond, JA; Mr. C. Ed Massey, Esquire (on
reply brief).

For Appellee: Colonel John P. Carrell, JA; Major A.G. Courie, III, JA; Major John
K. Choike, JA; Captain Jihan Walker, JA (on brief); Major A.G. Courie, III, JA;
Major John K. Choike, JA; Captain Jihan Walker, JA (on supplemental brief).

                                    21 October 2015

                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------
Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his plea, of unpremeditated murder, aggravated sexual assault of a child,
rape of a child, and battery upon a child, in violation of Articles 118, 120, 120b and
128, Uniform Code of Military Justice, 10 U.S.C. §§ 918, 920, 920b, 928 (2012,
2006 & Supp. V) [hereinafter UCMJ]. The military judge sentenced appellant to a
dishonorable discharge, confinement for life without the possibility of parole,
forfeiture of all pay and allowances, and reduction to Private E1. The convening
authority approved the sentence as adjudged, but waived the automatic forfeitures
for a period of six months, until Expiration of Term of Service, or release from
confinement, whichever is earlier, with direction that these funds be paid for the
benefit of appellant’s children.

      This case is before us for review pursuant to Article 66, UCMJ. Appellate
defense counsel raised four assignments of error and appellant personally raised
CHIARAVALLOTTI—ARMY 20130166

matters pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). We find
one issue raised—the convening authority’s initial action—merits discussion and
relief. Those matters personally raised by appellant pursuant to Grostefon are
without merit.

       On 8 March 2013, the convening authority approved appellant's request for
deferment of automatic and adjudged forfeitures until action pursuant to his
authority under Article 57(a), UCMJ. At action on 9 January 2014, he approved the
sentence as adjudged. In the same action the convening authority waived automatic
forfeiture of all pay and allowances. However, the convening authority failed to
disapprove the adjudged forfeitures, leaving no pay and allowances to waive for the
benefit of appellant’s dependents.

       First, we note waiver of forfeitures for the benefit of dependents is applicable
to automatic forfeitures, not adjudged. See Article 58b(b), UCMJ. Second, upon
approving the adjudged forfeitures in the initial action, the convening authority’s
attempt to then waive the automatic forfeitures created legal impossibility. See
generally United States v. Emminizer, 56 M.J. 441 (C.A.A.F. 2002). We find that
the clear intent of the convening authority at the time of action was to disapprove the
adjudged forfeitures, to waive the automatic forfeitures, and to direct those funds to
be payable for the benefit of appellant’s children. His failure to accomplish that
intent was an administrative error. Therefore, in order to effectuate the clear intent
of the convening authority and in the spirit of judicial economy, we will correct this
error by granting relief in our decretal paragraph.

                                   CONCLUSION

       On consideration of the entire record, those matters personally raised by
appellant pursuant to Grostefon, and the assigned errors, the findings of guilty are
AFFIRMED. Only so much of the sentence as provides for a dishonorable discharge,
confinement for life without the possibility of parole, and reduction to the grade of
Private E1 is AFFIRMED. All rights, privileges, and property, of which appellant
was deprived by virtue of that portion of his sentence being set aside by this
decision, are ordered restored. See UCMJ arts. 58(b) and 75(a).


                                      FOR
                                       FORTHE
                                           THECOURT:
                                               COURT:



                                      MALCOLM H. SQUIRES, JR.
                                       MALCOLM
                                      Clerk of CourtH. SQUIRES, JR.
                                       Clerk of Court



                                           2